EXHIBIT 10.8

 

FIRST AMENDMENT TO EQUIPMENT PURCHASE AGREEMENT

BY AND AMONG

SGL TECHNIC INC. AND

PACIFIC FUEL CELLS CORP. (by assignment from TDM, L.L.C.)

Dated: August 22, 2006

 

THIS FIRST AMENDMENT (“First Amendment”) is made effective the 20th day of
December, 2006, by and between SGL TECHNIC INC., a California corporation
(hereinafter referred to as “Seller”) and PACIFIC FUEL CELLS CORP., a Nevada
corporation (hereinafter referred to as “Buyer”) (Seller and Buyer are
hereinafter collectively referred to as the “Parties”).

 

WHEREAS, Seller and TDM, L.L.C. (“TDM”) entered into an Equipment Purchase
Agreement, dated August 22, 2006 (“Purchase Agreement”), which governs TDM’s
purchase from Seller of certain fuel cell equipment; and

 

WHEREAS, TDM assigned to Buyer and Buyer assumed all of TDM’s right, title and
interest in and TDM’s obligations and liabilities under the Purchase Agreement
by executing an Assignment and Assumption of Equipment Purchase Agreement, dated
18 December, 2006 (“Assignment”) (the Purchase Agreement and the Assignment are
hereinafter referred to as the “Agreement”); and

 

WHEREAS, the Parties desire to continue to be bound by the terms and conditions
of the Agreement, except where such Agreement is modified by this First
Amendment, in which case the Parties desire to be bound by the terms and
conditions of this First Amendment;

 

NOW, THEREFORE, in consideration of mutual promises and the covenants herein set
forth, and intending to be legally bound, the Parties agree as follows:

 

 

A.

Section 2.1 of the Agreement is deleted in its entirety and is replaced by the
following language:

 

Consideration to be Paid. In full consideration for the Equipment, and subject
to the terms and conditions of this Agreement, Buyer shall pay to Seller the
aggregate sum of Two Hundred Thousand US Dollars ($200,000.00) (the “Purchase
Price”) as follows:

 

 

(a)

Five Thousand US Dollars ($5,000.00) is credited on Buyer’s behalf towards the
Purchase Price as this amount was paid to Seller upon execution of the Purchase
Agreement;

 

(b)

One Hundred Thousand US Dollars ($100,000.00) upon execution by Buyer of the
First Amendment;

 

(c)

Ninety-five Thousand US Dollars ($95,000.00) on or before June 30, 2007.

1

 

 


--------------------------------------------------------------------------------



 

 

Each payment shall be in immediately available funds by wire transfer to such
account as Seller may designate.

 

 

B.

Pursuant to Section 2.4 of the Agreement, Seller is requesting a copy of a
certificate of insurance from Buyer, verifying the existence of the insurance
coverage required by the Agreement. Such certificate of insurance shall have
been provided to Seller prior to execution of this First Amendment. Buyer’s
insurance shall cover all exposures and potential liabilities related to the
Equipment commencing on the date of the Assignment, including liabilities that
may occur (1) while the Equipment is on the property of SKRL Die Casting, Inc.,
(2) during the dismantling, packing, transport and re-assembly of the Equipment,
and (3) once the Equipment is relocated to the Buyer’s facility. Such insurance
shall remain in place until Buyer pays the Purchase price in full to Seller.

 

 

C.

Notwithstanding the provisions of Section 3.1 of the Agreement, Seller will
provide a representative (1) to act as a liaison between Buyer and TDM and (2)
to oversee and assist in coordinating the move of the Equipment by Buyer from
the property of SKRL Die Casting, Inc. Seller shall not physically assist in the
dismantling, packing, transport or re-assembly of any Equipment.

 

 

D.

The governing law in Section 4.7 shall be changed to California.

 

 

E.

All other rights, duties and obligations of the Parties under the Agreement
shall continue to be binding upon the Parties.

 

IN WITNESS WHEREOF, the Parties executed this First Amendment by signature of
their respective duly authorized representatives as of the day and year first
written above.

 

 

PACIFIC FUEL CELLS CORP.

 

 

By:   s/George Suzuki                                

Authorized Representative

Name:   George Suzuki                            

Title:   President                                      

SGL TECHNIC INC.

 

 

By:  s/M.E. Kokosinski                               

Authorized Representative

Name:  M.E. Kokosinski                            

Title:   President                                       

 

 

 

 

 

2

 

 

 

 